Exhibit 10.1.9


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), that was
effective August 31, 2015 (the “Effective Date”), is made between Costco
Wholesale Corp. and W. Craig Jelinek (“Executive”).


In consideration of the mutual covenants and agreements hereinafter set forth in
the Agreement and in this
Amendment and intending to be legally bound hereby, the Company and Executive
agree as follows:


1.    Section 7(b) of the Agreement shall be amended to read: Term of Agreement.
The term of this Agreement shall expire on December 31, 2016, and may be renewed
for one or more additional one-year or shorter terms upon the written agreement
of both parties.


2.    All other terms and conditions of the Agreement shall remain unchanged.


COSTCO WHOLESALE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ JEFFREY H. BROTMAN
 
7/21/2016
 
 
 
 
Jeffrey H. Brotman
Chairman of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
By:
 
 
 
 
 
 
 
 
/s/ W. CRAIG JELINEK
 
7/21/2016
 
 
 
 
W. Craig Jelinek
President and Chief Executive Officer
 
 
 
 








